Case: 15-20146       Document: 00513248927        Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20146                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         October 27, 2015
DAWN BAILEY,                                                               Lyle W. Cayce
                                                                                Clerk
                Plaintiff–Appellant,

v.

U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE,

                Defendant–Appellee.




                     Appeal from the United States District Court
                          for the Southern District of Texas
                                  USDC 4:14-CV-292


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Dawn Bailey appeals the district court’s grant of
summary judgment in favor of Defendant–Appellee U.S. Bank, National
Association, as Trustee (“U.S. Bank”). This appeal arises from the foreclosure
sale of Bailey’s real property. 1




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   ROA.18.
     Case: 15-20146        Document: 00513248927   Page: 2   Date Filed: 10/27/2015



                                    No. 15-20146
      Although timely filed, Bailey’s brief contains no record citations to
support its statement of facts or the legal arguments challenging the district
court’s ruling. 2 Under Federal Appellate Rule of Procedure 28(a)(6), an
appellant’s brief must include “a concise statement of the case setting out the
facts . . . with appropriate references to the record.” Rule 28(a)(8)(a) requires
that the brief contain “appellant’s contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant
relies.”
      Although pro se briefs are construed liberally and this Court “appl[ies]
less stringent standards to parties proceeding pro se than parties represented
by counsel,” pro se litigants still must reasonably comply with Rule 28. Haase
v. Countrywide Home Loans, Inc., 748 F.3d 624, 629 (5th Cir. 2014) (quoting
Grant v. Cueller, 59 F.3d 523, 524 (5th Cir. 1995)). Because Bailey has failed
to provide any record citations to support her statement of the case or
contention that the district court erred in granting summary judgment, she
has abandoned this issue by failing to properly brief it. See Murphy v. Andrews,
609 F. App’x 222, 223 (5th Cir. 2015) (per curiam); United States v. Stewart,
466 F. App’x 340, 341 (5th Cir. 2012) (per curiam); Hernandez v. Grubbs, 82 F.
App’x 866, 867 (5th Cir. 2003) (per curiam).
      Under limited circumstances, this Court may exercise its discretion to
consider pro se briefs that fail to comply with Rule 28 when doing so does not
prejudice the appellee. See Price v. Digital Equip. Corp., 846 F.2d 1026, 1028
(5th Cir. 1988) (reaching the merits of a noncompliant pro se brief when “well-
settled law” applied, there were no “disputed facts,” and the appellee fully
briefed the issue.). As demonstrated by U.S. Bank’s brief, Bailey’s failure to
reasonably comply with Rule 28 left U.S. Bank to speculate and deduce both


      2    Blue Br. 2–7.
                                          2
    Case: 15-20146           Document: 00513248927   Page: 3   Date Filed: 10/27/2015



                                      No. 15-20146
the factual basis of her challenge and her specific arguments on appeal. 3
Consequently, Bailey’s failure to comply with Rule 28 prejudiced U.S. Bank.
See Toala v. Marriott White Lodging Corp., 456 F. App’x 476, 477 (5th Cir.
2012) (per curiam) (dismissing a pro se litigant’s appeal because his failure to
comply with Rule 28 and “articulate the basis of his challenge prejudiced
[defendant-appellee]”).
      For the foregoing reasons, we DISMISS Bailey’s appeal for want of
prosecution.




      3   Red Br. 7, 9–10.
                                            3